Per Curiam:

The appellant was convicted in the district court of Shawnee county of maintaining a nuisance under the provisions of the prohibitory law. It is claimed by the appellant that there was no evidence of her guilt except after the filing of the information and at the time of the arrest. The information was filed and the arrest made upon the same day. There was abundant evidence to show that appellant was keeping a place where persons were allowed to resort for the purpose of purchasing and drinking intoxicating liquor on the day the information was filed and the arrest made; that she had a case of beer and bottles of whisky at her place and there were at least six persons there drinking intoxicating liquors; that one of the persons present at that time bought a bottle of beer of the appellant, and that a month or two prior thereto he had bought a bottle of beer at the same place.
The evidence was sufficient to sustain the verdict and judgment, and the judgment is affirmed.